 


109 HRES 511 IH: Honoring and thanking United States Capitol Police Assistant Chief of Police James Patrick Rohan on the occasion of his retirement.
U.S. House of Representatives
2005-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 511 
IN THE HOUSE OF REPRESENTATIVES 
 
October 26, 2005 
Mr. Ney submitted the following resolution; which was referred to the Committee on House Administration
 
RESOLUTION 
Honoring and thanking United States Capitol Police Assistant Chief of Police James Patrick Rohan on the occasion of his retirement. 
 
Whereas Assistant Chief of Police James Patrick Rohan was appointed as a United States Capitol Police private in 1975; 
Whereas Assistant Chief of Police Rohan, throughout his career, has distinguished himself through countless commendations and recognition for professionalism and extraordinary service for the United States Capitol Police; 
Whereas Assistant Chief of Police Rohan, through extraordinary efforts and dedication during his outstanding career of over 30 years rose from the rank of private to the position of Assistant Chief of Police, the second in command of the United States Capitol Police; and 
Whereas Assistant Chief of Police Rohan, throughout his tenure with the United States Capitol Police, contributed immeasurably to the increased professionalism of the force and has made a significant contribution to enhancing the security of Congress: Now, therefore, be it 
 
That the House of Representatives honors and thanks James Patrick Rohan and his family on the occasion of his retirement for a lifelong professional commitment of service to the United States Capitol Police and of ensuring the safety and security of Congress. 
 
